DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8,184,052 B1) in view Krishnaswamy et al. (US 2008/0297414 A1).

	Regarding claim 1: 
As shown in FIG. 2, Wu discloses an electronically scanned array antenna system comprising 
a receiver circuit (FIG. 2, receiving device 14), wherein the receiver circuit comprises: 
first antennas (FIG. 2, antennas 110-114) that generate first received signals indicative of frequencies of first radio frequency signals received by the first antennas (see col. 4, lines 42-45); 
first mixer circuits (FIG. 2, delay lines 120-124) that multiply phases from the first received signals by phases of carrier signals to generate first demodulated signals, wherein each of the carrier signals has a unique phase relative to the other ones of the carrier signals (see col. 4, lines 46-53); 
a first summing circuit (FIG. 2, adder 132) that sums phases from each of the first demodulated signals to generate a first summed signal (see col. 4, line 66 – col. 5, line 3); and 
a first analog-to-digital converter circuit (FIG. 2, analog/digital RX data path 104) that converts the first summed signal into a first digital signal having phases that are generated based on each of the first received signals generated by the first antennas (see col. 5, line 3– col. 5, line 6).  

Wu discloses all of the above, however Wu does not specifically disclose multiplying by unique carrier “frequencies”. Instead, Wu discloses multiplying phases.
However, Krishnaswamy in the same field of endeavor discloses multiplying by frequency (FIG. 2(a), LO 210 and phase shifters 208(1)-208(N) and paragraph [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wu as taught by Krishnaswamy such that the phase multiples are frequency multiples thus allowing mixer circuits that multiply frequencies from the first received signals by frequencies of carrier signals to generate first demodulated signals which would allow less complex circuitry (see Krishnaswamy, paragraph [0011]).

	Regarding claim 2: 
The combination of Wu and Krishnaswamy discloses the electronically scanned array antenna system of claim 1, wherein the receiver circuit further comprises: 
amplification circuits (see Krishnaswamy, FIG. 2(a), amplifiers 202(1)-202(N)) that generate amplified signals by amplifying the first received signals, wherein the first mixer circuits multiply frequencies of the amplified signals by the frequencies of the carrier signals to generate the first demodulated signals (see Krishnaswamy, paragraph [0011]).  

	Regarding claim 9: 
The combination of Wu and Krishnaswamy discloses the electronically scanned array antenna system of claim 1 further comprising a transmitter circuit (see Wu, FIG. 3, transmitting device 12), wherein the transmitter circuit comprises: a digital-to-analog converter circuit that converts a second digital signal received from a processing circuit into an analog signal (see Wu, FIG. 3, digital/analog TX data path 204);  a splitter circuit that separates frequencies from the analog signal to generate split signals (see Wu, FIG. 3, splitter or power divider 232); filter circuits that filter frequencies from the split signals to generate filtered signals having non-overlapping bandwidths; second mixer circuits that multiply frequencies from the filtered signals by frequencies of the carrier signals to generate modulated signals (see Wu, FIG. 3, delay lines 220-224); and second antennas that generate second radio frequency signals based on frequencies from the modulated signals (FIG. 3, antennas 210-214).  

	Regarding claim 10: 
As shown in FIG. 3, Wu discloses an electronically scanned array antenna system comprising 
a transmitter circuit (FIG. 3, transmitting device 12), wherein the transmitter circuit comprises: 
a first digital-to-analog converter circuit (FIG. 3, digital/analog TX data path 204) that converts a first digital signal into a first analog signal; 
a first splitter circuit (FIG. 3, splitter or power divider 232) that separates frequencies from the first analog signal to generate first split signals; 
first filter circuits (FIG. 3, transmitting device 12) that filter frequencies from the first split signals to generate first filtered signals having non-overlapping bandwidths; 
first mixer circuits (FIG. 3, delay lines 220-224) that multiply frequencies from the first filtered signals by frequencies of carrier signals to generate first modulated signals, wherein each of the carrier signals has a unique frequency relative to the other ones of the carrier signals; and 
first antennas (FIG. 3, antennas 210-214) that generate first radio frequency signals based on frequencies from the first modulated signals.  

Wu discloses all of the above, however Wu does not specifically disclose multiplying by unique carrier “frequencies”. Instead, Wu discloses multiplying phases.
However, Krishnaswamy in the same field of endeavor discloses multiplying by frequency (FIG. 2(a), LO 210 and phase shifters 208(1)-208(N) and paragraph [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wu as taught by Krishnaswamy such that the phase multiples are frequency multiples thus allowing mixer circuits that multiply frequencies from the first received signals by frequencies of carrier signals to generate first demodulated signals which would allow less complex circuitry (see Krishnaswamy, paragraph [0011]).

	Regarding claim 11: 
The combination of Wu and Krishnaswamy discloses the electronically scanned array antenna system of claim 10, wherein the transmitter circuit further comprises: 
amplification circuits (see Krishnaswamy, FIG. 2(a), amplifiers 202(1)-202(N))  that generate amplified signals by amplifying the first modulated signals, wherein the first antennas generate the first radio frequency signals based on frequencies from the amplified signals (see Krishnaswamy, paragraph [0011]).  

	Regarding claim 16: 
As shown in FIG. 2, Wu discloses a method for receiving radio frequency signals at a receiver circuit (FIG. 2, receiving device 14) in an electronically scanned array antenna system, wherein the method comprises: 
generating electrical signals indicative of frequencies of the radio frequency signals that are received by antennas (FIG. 2, antennas 110-114) (see col. 4, lines 42-45);  
multiplying phases from the electrical signals by frequencies of carrier signals to generate demodulated signals using mixer circuits, wherein each of the carrier signals has a unique phase relative to the other ones of the carrier signals (FIG. 2, delay lines 120-124) (see col. 4, lines 46-53); 
summing phases from each of the demodulated signals to generate a summed signal using a summing circuit (FIG. 2, adder 132) (see col. 4, line 66 – col. 5, line 3); and 
converting the summed signal into a digital signal using an analog-to- digital converter circuit, wherein the analog-to-digital converter circuit causes the digital signal to have phases that are generated based on the electrical signals generated by each of the antennas (FIG. 2, analog/digital RX data path 104) (see col. 5, line 3– col. 5, line 6).  

Wu discloses all of the above, however Wu does not specifically disclose multiplying by unique carrier “frequencies”. Instead, Wu discloses multiplying phases.
However, Krishnaswamy in the same field of endeavor discloses multiplying by frequency (FIG. 2(a), LO 210 and phase shifters 208(1)-208(N) and paragraph [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wu as taught by Krishnaswamy such that the phase multiples are frequency multiples thus allowing mixer circuits that multiply frequencies from the first received signals by frequencies of carrier signals to generate first demodulated signals which would allow less complex circuitry (see Krishnaswamy, paragraph [0011]).


Allowable Subject Matter
Claims 3-8, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633